DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s species election, without traverse, of contacting with a target antigen, treatment of tumors, anti-CD40 antibody, and a composition comprising an adjuvant in the reply filed on 1/26/22, is acknowledged.  Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
     Claims 1-8 and 10-15 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation leukemia, and the claim also recites “especially” acute lymphoblastic leukemia, acute myeloid leukemia etc.,  which is the narrower statement of the range/limitation. The claims also recites solid cancers “especially” originating from brain, head and neck. etc. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
Claim 12 recites the limitation "the DC following in vitro with the target antigen" and separation from “the medium containing the target antigen” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, or in the claims from which it depends.  The claims from which claim 12 depends do not recite a prior step of in vitro contacting with antigen or in a medium, and the scope of the claim is not clear.  For the purposes of examination, the claim is being interpreted as reciting product by process limitations for how the dendritic cell administered in claim 1 is prepared, i.e. the method of claims 1 or 2, wherein the dendritic cells is associated with a target antigen by being contacted with the target antigen in vitro in a culture medium and separated from the medium containing the target antigen and expanded in number by cultivation in cell culture medium.
Claim 13 recites the limitation "the generation” in lines 2.  There is insufficient antecedent basis for this limitation in the claim

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timmerman et al., 2002 (of record), in view of US 20040141950 and Cho et al., 2009. 
Timmerman teaches a method of treating a patient with B cell lymphoma (i.e. a tumor) comprising administering to the patient  tumor antigen (Id or Id-KLH) pulsed dendritic cells, followed by injection of soluble antigen 2 weeks later (See page 1519, in particular). Timmerman also teaches that certain patients received further booster vaccinations with Id antigen adjuvant (see page 1519, in particular).  Timmerman teaches that the method induces CD8 T cell responses and anti-tumor activity. (i.e. the 
The reference differs from the claimed invention in that it does not explicitly teach administering the tumor antigen with anti-CD40L and PolyI:C.  
The ‘950 publication teaches an immunostimulatory composition for inducing an immune response comprising an antigen, a TLR agonist, and a TNF/R agonist (see page 2, in particular). The ‘950 publication teaches that the combination provides improved efficacy for immunological treatment (see page 2, in particular).  The ‘950 publication teaches that the immunostimulatory combinations serve as a vaccine adjuvant, and may be used to inhibit tumor growth (see page 9, in particular). The ‘950 publication teaches a method of activating antigen specific memory CD8+ T cells in a subject having prior exposure to the than antigen (see page 1 and 10, in particular). The ‘950 publication teaches that anti-CD40 and PolyI:C as the TNF/R agonist and TLR agonist, respectively, and teaches that they serve to increase induction of CD8 T cell immunity compared to antigen alone (see Examples).  The ‘950 publication also teaches TLR7/8 agonists (see page 2, in particular). See also Cho et al., which teaches that anti-CD40 and PolyI:C serve as potent immunologic adjuvants and generate huge numbers of long-lasting antigen-specific CD8 T cells that display significant antitumor effects (see abstract and page 9013, in particular).  Cho teaches that said anti-CD40 and PolyI:C combined with an antigen serves as potent booster immunization to elicit dramatically expanded secondary CD8 T cells responses (see page 9013-9014, in particular). Cho teaches administration of peptide antigen in soluble form along with said polyI:C and anti-CD40 (see page 9015, in particular). 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to use anti-CD40 and PolyI:C as taught by Cho and the ‘950 publication, as the adjuvant for subsequent booster immunizations in the method of Timmerman.  The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because  the ‘950 publication and Cho teach that anti-CD40 and TLR agonist like PolyI:C; serve as potent vaccine adjuvants, dramatically expand secondary antigen specific CD8 T cell responses, and provide anti-tumor effects.

Claim 1-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0204509 (of record), in view of in view of 20040141950 and Cho et al., 2009. 
The ‘509 publication teaches a method of treating a patient comprising administering to the patient a mixture comprising an antigen related to a target and dendritic cells, and thereafter administering a booster to the patient more than 1 day later, wherein memory T cells generated to the dendritic cell administration proliferate upon encounter with the booster (see page 5, in particular). The ‘509 publication teaches that the booster immunization comprises the target antigen and the purpose of the boost is to increase the number of T cells specific for the target antigen (see page 6, in particular).  The ‘509 publication teaches that the dendritic cells are produced by expansion in vitro in a culture medium and that the target antigen is contacted with the dendritic cells in culture, with washing to remove the antigen containing medium prior to administration (i.e. the antigen is associated to the dendritic cells, see page 19, in particular).  The ‘509 publication teaches using an immunologically compatible dendritic cell, such as one take from the subject to be treated (i.e. autologous, see page 8, in particular). The ‘509 publication teaches that the target antigen is a tumor antigen and that the method can be performed for treating cancer or tumors including Hodgkin and non-Hodgkin lymphomas, melanoma, or solid tumors (See page 10 and 18, in particular). The ‘509 publication teaches that DC immunization as the first priming step is advantageous since it creates a situation where naïve T cell receptor signals in the absence of inflammatory signals, and as a consequence, T cell priming is dramatically accelerated permitting shorter intervals (such as less than 1 week) between priming and 
The reference differs from the claimed invention in that it does not explicitly teach administering the a booster immunization further comprising anti-CD40L and PolyI:C.  
The ‘950 publication teaches an immunostimulatory composition for inducing an immune response comprising an antigen, a TLR agonist, and a TNF/R agonist (see page 2, in particular). The ‘950 publication teaches that the combination provides improved efficacy for immunological treatment (see page 2, in particular).  The ‘950 publication teaches that the immunostimulatory combinations serve as a vaccine adjuvant, and may be used to inhibit tumor growth (see page 9, in particular). The ‘950 publication teaches a method of activating antigen specific memory CD8+ T cells in a subject having prior exposure to the than antigen (see page 1 and 10, in particular). The ‘950 publication teaches that anti-CD40 and PolyI:C as the TNF/R agonist and TLR agonist, respectively, and teaches that they serve to increase induction of CD8 T cell immunity compared to antigen alone (see Examples).  The ‘950 publication also teaches TLR7 agonists (see page 2, in particular). See also Cho et al., which teaches that anti-CD40 and PolyI:C serve as potent immunologic adjuvants and generate huge numbers of long-lasting antigen-specific CD8 T cells that display significant antitumor effects (see abstract and page 9013, in particular).  Cho teaches that said anti-CD40 and PolyI:C combined with an antigen serves as potent booster immunization to elicit dramatically expanded secondary CD8 T cells responses (see page 9013-9014, in particular). Cho teaches administration of peptide antigen in soluble form along with said polyI:C and anti-CD40 (see page 9015, in particular). Cho teaches that the combine anti-CD40 and PolyI:C was designed as an adjuvant that  mimics infection (see page 9018). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use antigen in combination with anti-CD40 and PolyI:C as taught by Cho and the ‘950 publication, as the booster immunization 
Alternatively, it would also be prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the CD8 T cell expansion method of Cho and the ‘950 publication involving boosting CD8 T cell responses by administration of antigen, CD40L, and PolyI:C,  after a dendritic cell priming step as taught by  the ‘509 publication. The ordinary artisan would be motivated to administer a first DC vaccination step for priming as taught by the ‘509 publication, since the ‘509 publication teaches that it is advantageous since it creates a situation where naïve T cell receptor signals in the absence of inflammatory signals, and as a consequence, T cell priming is dramatically accelerated thus permitting shorter intervals (such as less than 1 week) between priming and booster immunizations. 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644